DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment filed 2/9/2021 has been entered.  Claims 1-23 remain pending in the present application.
Terminal Disclaimer
The terminal disclaimer filed 2/9/2020 has been entered and approved.
Allowable Subject Matter
Claims 1-23 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Applicant’s arguments, see Remarks, filed 2/9/2021, with respect to the rejections set forth in Non-Final Office Action dated 10/22/2020 have been fully considered and are persuasive.  Therefore, all of the previous rejections have been withdrawn.  Specifically, the limitation “the cut-out extending from a bottom edge of the rear wall upwardly to a vertical location that is positioned higher than the upper stop surface defined by the first extension” in claims 1, 12 and 21 are not anticipated or made obvious by the prior art of record.  References such as Golub US 8292139, Bastuji US 9186038 and Bastuji US 2012/0062085 disclose known latching structures which attach to rod-like mounting structures but the cutouts do not extend vertically above the upper stop surface as required by independent claims 1, 12 and 21.  Therefore, it is the Examiner’s position that Applicant’s claims define over the prior art and are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E GARFT whose telephone number is (571)270-1171.  The examiner can normally be reached on Monday-Friday 8:00 a.m. to 5:00 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terrell McKinnon can be reached on (571)272-4797.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER GARFT/Primary Examiner, Art Unit 3632